FOURTH AMENDMENT THIS FOURTH AMENDMENT dated as of December 11, 2009 (this “Amendment”) amends the Credit Agreement dated as of May 18, 2007 (as amended, the “Credit Agreement”) among PATRICK INDUSTRIES, INC., an Indiana corporation (the “Borrower”), the LENDERS party thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, the “Administrative Agent”).Capitalized terms used but not defined herein have the respective meanings given to them in the Credit Agreement. WHEREAS, the Borrower has requested certain amendments to the Credit Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: SECTION 1.AMENDMENTS.Subject to the conditions precedent set forth in Section3, the Credit Agreement is amended as follows: 1.1Amendments to Definitions in Section 1.1. 1.1.1The following definitions are added in proper alphabetical sequence: “Ocala Sale” means the sale of the real property located at 1th Street, Ocala, Florida, for not less than $1,200,000 in cash. “Purchasing Card Program” means the purchasing card program provided to the Borrower and its Subsidiaries by JPMorgan. “Woodburn Sale” means the sale of the real property located at 3099 N. Pacific Highway, Woodburn, Oregon, for not less than $3,200,000 in cash. “Fontana Sale
